Citation Nr: 0601838	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractured nasal bones, postoperative procedure, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance, or on being housebound. 

3.  Entitlement to nonservice-connected disability pension 
benefits with special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions of the 
Department of Veterans Affairs (VA), Reno, Nevada, Regional 
Office (RO).  By a rating decision dated in September 2001, 
the RO confirmed and continued the 10 percent rating assigned 
for residual of fractured nasal bones, postoperative 
procedure; the RO also denied the veteran's claim for SMC 
based on the need for aid and attendance or on being 
housebound.  By letter dated in October 2001, the veteran was 
informed of the above decision; he was also informed that his 
claim for pension benefits had been denied.  The veteran 
perfected an appeal of the above decisions.  

In a rating action of February 2003, the RO denied the 
veteran's claim of entitlement to service connection for 
asbestos exposure.  A notice of disagreement with that 
determination was received in February 2003.  A statement of 
the case was issued in April 2004.  However, the record 
contains no substantive appeal with respect to that issue, 
and it has not been certified to the Board.  The AOJ 
specifically noted that there had been a failure to respond.  
See 38 U.S.C.A. § 7105(d)(3), an AOJ may close if there is a 
failure to respond.  Therefore, that issue is not in 
appellate status, and will not be addressed by the Board at 
this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2005).  

In his substantive appeal (VA Form 9), received in February 
2003, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  In a subsequent 
statement, however, dated April 5, 2005, he withdrew his 
request for a hearing.  38 U.S.C.A. § 20.704(e) (2005).  

In January 2006, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  In April 2005, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issues of entitlement to an 
increased rating for residuals of fractured nasal bones, 
postoperative procedure, and SMC based on the need for 
regular aid and attendance or at the housebound rate.  

2.  The veteran's countable annual income for VA pension 
purposes is in excess of the established income limit for 
receipt of payment for non-service connected disability 
pension benefits.  


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claims for an increased 
rating for residuals of fractured nasal bones, postoperative 
procedure, and SMC based on the need for regular aid and 
attendance or at the housebound rate; therefore, the Board 
does not have jurisdiction to consider the merits of these 
claims.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).  

2.  The veteran's countable income is excessive for payment 
of improved pension benefits with special monthly pension by 
reason of the need for aid and attendance.  38 U.S.C.A. 
§ 1521(a), (b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3(a) 
(3), 3.23, 3.271, 3.272 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Entitlement to an I/R for residuals of fractured nasal 
bones, postoperative procedure, and SMC.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2005).  

By a rating decision dated in September 2001, the RO 
confirmed and continued the 10 percent rating assigned for 
residual of fractured nasal bones, postoperative procedure; 
the RO also denied the veteran's claim for SMC based on the 
need for aid and attendance, or on being housebound.  The 
veteran perfected an appeal of the above decision by filing a 
substantive appeal (VA Form 9) in February 2003.  In April 
2005, the veteran submitted a VA Form 21-4138 wherein he 
stated that he wished to withdraw the appeal as to the issues 
of entitlement to an increased rating for residuals of 
fractured nasal bones, postoperative procedure, and SMC based 
on the need for regular aid and attendance or at the 
housebound rate.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issues of entitlement to an increased rating for 
residuals of fractured nasal bones, postoperative procedure, 
and SMC based on the need for regular aid and attendance or 
at the housebound rate.  Hence, there remains no allegation 
of errors of fact or law for appellate consideration on those 
issues.  Therefore, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claims of entitlement to an increased rating for 
residuals of fractured nasal bones, postoperative procedure, 
and SMC based on the need for regular aid and attendance or 
at the housebound rate; as such, those issues are dismissed.  

II.  Entitlement to NSC disability pension benefits.

A.  The Veterans Claims Assistance Act (VCAA).

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty to assist and notification obligations.  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51.  In any event, the RO 
provided the veteran with regulations implementing the VCAA 
in the supplemental statement of the case, issued in February 
2005.  Further, in April 2004 the RO provided the veteran 
notice regarding the VCAA by letter.  

As will be discussed in greater detail below, the Board 
believes that all facts relevant to determining whether the 
veteran's income is excessive for purposes of payment of VA 
improved pension benefits have already been gathered, and 
that, under these facts, there is no basis in the law and 
regulations for providing the benefit the veteran seeks.  

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive, and thus, that 
the appeal must be terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Under such circumstances, where there is no 
reasonable possibility that providing additional assistance 
would aid in substantiating a claim, VA is not required to 
take any further action to assist the claimant.  38 U.S.C.A. 
§ 5103A (a) (West 2002 & Supp. 2005).  


B.  Factual Background.

The veteran's claim for nonservice-connected pension benefits 
(VA Form 21-527), Income-Net Worth and Employment Statement, 
was received at the RO in April 2001.  The veteran reported a 
monthly income of $1,300 in retirement benefits from the 
Chicago Police Department.  He also reported receiving 
monthly income of $380 from the Social Security 
Administrative (SSA) benefits.  He also reported being 
divorced.  

By letter dated in October 2001, the RO informed the veteran 
that non-service connected disability pension benefits were 
denied.  It explained that the veteran's yearly income of 
$20,160.00 exceeded the limit of $15,524.00 for a veteran 
entitled to pension with aid and attendance.  

During an Informal Conference with the Decision Review 
Officer in August 2002, the veteran was informed that his 
claim for special monthly pension would be addressed if 
unusual medical expenses were received which brought his 
income beneath the maximum allowable for pension with aid and 
attendance.  

C.  Legal Analysis.

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.342(a) (2005).  One prerequisite to entitlement is that 
the veteran's income not exceed the applicable maximum 
pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. 
§ 1521(a), (b); 38 C.F.R. § 3.3(a).  Pension benefits are 
paid at the maximum annual rate reduced by the amount of 
annual income received by the veteran.  38 U.S.C.A. 
§ 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), (b), (d) 
(4).  

The maximum annual rate of nonservice-connected pension 
including special monthly pension benefits at the aid and 
attendance rate for a veteran with no dependents is $15,524 
effective December 2000, $15,945 effective December 2001, and 
$16,169 effective December 2002.  See 38 C.F.R. § 3.23(a) 
(3); VA Manual M21-1, Part I, Appendix B.  

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Civil service 
annuity income is not specifically excluded under 38 C.F.R. 
§ 3.272, nor is interest and dividends.  Such incomes are 
therefore included as countable income.  SSA income is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Medical expenses 
in excess of 5 percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii).  

After a careful review of the evidence and using the above 
guidelines, the Board concludes that the veteran's countable 
income was excessive for payment of VA improved pension 
benefits.  

As noted above, the veteran filed his claim for nonservice-
connected pension in April 2001.  His reported monthly income 
was $1,300.00 from the Chicago Police Department, and $380.00 
from Social Security.  This resulted in total monthly income 
of $1,680.00, and a countable annual income of $20,160.00.  
At the time of the October 2001 decision, the maximum annual 
pension rate for a veteran without dependent, who is entitled 
to special monthly pension based on the need for regular aid 
and attendance, was $15,524.00.  See 38 U.S.C.A. § 1521(c), 
note 1 and 38 C.F.R. § 3.23(a) (1) (amendments to annual 
pension rates are published in the Federal Register).  The 
veteran's countable income was $20,160.00.  

The veteran has failed to furnish an account of unreimbursed 
medical expenses, despite requests from the RO.  There is no 
evidence in the claims file to show that he had annual 
unreimbursed medical expenses in excess of 5 percent of the 
maximum annual pension rate for any period at issue.  Because 
he has not submitted a report of any unreimbursed medical 
expenses, there are no unreimbursed medical expenses to 
exclude from the veteran's income.  

It is noted that, in its February 2005 SSOC, the RO 
determined that the medical evidence confirmed that the 
veteran was entitled to special monthly pension benefits 
based on the need for aid and attendance.  The maximum annual 
rate of nonservice-connected pension including special 
monthly pension benefits at the aid and attendance rate for a 
veteran with no dependents is $15,524 effective in December 
2000, $15,945 effective in December 2001, and $16,169 in 
December 2002.  See 38 C.F.R. § 3.23(a) (2); VA Manual M21-1, 
Part I, Appendix B.  

With income of $20,160 for 2001 and 2002, the veteran's 
income is clearly above the maximum annual rates for improved 
pension with special monthly pension benefits that would be 
payable at the aid and attendance rate.  In sum, the 
veteran's countable income has always exceeded the legislated 
maximum annual pension rate for the periods of time in 
question.  The Board is not free to ignore the legislative 
monetary limits imposed on eligibility for pension benefits.  
Therefore, the claim for entitlement to nonservice-connected 
disability pension must be denied due to the veteran's 
excessive income.  

The Board finds that there is no interpretation of the facts 
of this case which will support a legal basis for favorable 
action with regard to the veteran's claim.  Since the law is 
dispositive, the claim must be denied on the basis of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board is empathetic to the veteran's situation but is 
unable to grant pension benefits at this time.  Should his 
income change in the future, or should he incur significant 
out-of-pocket medical expenses, he is encouraged to submit 
another application to the RO for consideration of 
nonservice-connected pension benefits.  

At the present time, however, he does not meet the income 
criteria to be eligible for pension benefits.  Accordingly, 
the appeal must be denied by operation of law.  


ORDER

The appeal for entitlement to an increased rating for 
residuals of fractured nasal bones, postoperative procedure, 
and SMC based on the need for regular aid and attendance or 
at the housebound rate is dismissed.  

Payment of VA pension benefits is denied.  


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


